Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 8-11, 14-17, 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2017/0168767)

Claim 2
Guo discloses a computing system (Fig. 10) comprising: 
a graphics processor (1016 rendering functions); 
a central processing unit (1016 processing functions); and 
a memory including a set of instructions (1028), which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to: 
determine that a view of a first user is at least partially obstructed (Guo, ¶ 37: ““user X's view, as shown by the dotted arrow, is partially blocked by an obstruction Y 205”), wherein the first user is at a first position (Guo, Fig.2; ¶ 37: 

    PNG
    media_image1.png
    392
    481
    media_image1.png
    Greyscale

“In the example in FIG. 2, user X 202 is a view requester whose view is blocked, and user Z 207 is a view provider whose view is not blocked, as shown by the solid arrow pointing to the object(s) 210 from user Z 207.”); 
receive view information associated with an area that is obstructed in the view; and provide the view information to the first user (Guo, ¶ 38: “As shown by the solid arrow from user Z 207 to user X 202, user X's eyeglasses 220a receive user Z's view and, if necessary, perform a geometric transformation and/or reconstruction of user Z's view to correspond to user X's position and orientation (block 307). The transformed and/or reconstructed view, or the view as received is then displayed on user X's eyeglasses 220a (block 309).”).
Claim 3
Guo discloses wherein the set of instructions, which when executed by the one or more of the graphics processor or the central processing unit, cause the computing system to: receive the view information from a second user (Guo, ¶ 38: “As shown by the solid arrow from user Z 207 to user X 202, user X's eyeglasses 220a receive user Z's view and, if necessary, perform a geometric transformation and/or reconstruction of user Z's view to correspond to user X's position and orientation (block 307). The transformed and/or reconstructed view, or the view as received is then displayed on user X's eyeglasses 220a (block 309).”), wherein the second user is to view the area from a second position (Guo, ¶ 37: “In the example in FIG. 2, user X 202 is a view requester whose view is blocked, and user Z 207 is a view provider whose view is not blocked, as shown by the solid arrow pointing to the object(s) 210 from user Z 207.”)
Claim 4
Guo discloses extrapolate a first perspective of the first user; extrapolate a second perspective of the second user (Guo, ¶ 38: “a view provider (user Z 207) is found based on position and orientation data”); and reorient the view information from the second perspective to the first perspective (Guo, ¶ 38: “As shown by the solid arrow from user Z 207 to user X 202, user X's eyeglasses 220a receive user Z's view and, if necessary, perform a geometric transformation and/or reconstruction of user Z's view to correspond to user X's position and orientation (block 307). The transformed and/or reconstructed view, or the view as received is then displayed on user X's eyeglasses 220a (block 309).”),
Claim 5
Guo discloses wherein the view information is to be a temporally delayed view (Guo, ¶ 47: “The relay of views through multiple eyeglasses may result in some delay from a real-time view of the target”)
Claim 8

Claim 9
The same teachings and rationales in claim 3 are applicable to claim 9.
Claim 10
The same teachings and rationales in claim 4 are applicable to claim 10.
Claim 11
The same teachings and rationales in claim 5 are applicable to claim 11.
Claim 14
	The same teachings and rationales in claim 2 are applicable to claim 14.
Claim 15
The same teachings and rationales in claim 3 are applicable to claim 15.
Claim 16
The same teachings and rationales in claim 4 are applicable to claim 16.
Claim 17
The same teachings and rationales in claim 5 are applicable to claim 17.
Claim 20
	The same teachings and rationales in claim 2 are applicable to claim 20.
Claim 21
The same teachings and rationales in claim 3 are applicable to claim 21.
Claim 22
The same teachings and rationales in claim 4 are applicable to claim 22.
Claim 23
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 6-7, 12-13, 18-19, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0168767)
Claim 6
Guo discloses wherein the set of instructions, which when executed by the one or more of the graphics processor or the central processing unit, cause the computing system to: identify an object in the area based on view data associated with a plurality of users (Guo, ¶ 40: “In accordance with an embodiment of the present invention, the system aggregates input from all eyeglasses in the audience (e.g., eyeglasses 420a-420i) to determine what objects at or near a target 410 are included in the vision field that is being viewed by the audience”)
Guo does not explicitly disclose, but makes obvious determine whether the object is stationary or dynamic; and present the object to the first user when the object is determined to be stationary (Guo, ¶ 29: “The eyeglasses can detect that these objects are not a part of the 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider static versus dynamic content.  As disclosed by Guo, the recognized problem is determining whether new content, i.e. dynamic content, has entered the scene to determine when a view has become obstructed.  Guo further considers that the intruding objects may be dynamic (e.g. people) and the occluded content may be fixed (e.g. presentations) (see Fig.1A).  Therefore, one of ordinary skill in the art would consider both static and dynamic content in the context of claim 6. 
Claim 7
Guo discloses which when executed by the one or more of the graphics processor or the central processing unit, cause the computing system to: determine depth information associated with the object based on the view data associated with the plurality of users (Guo, ¶ 29: “By way of example, if the wearable computing eyeglasses includes a depth camera, the eyeglasses can determine a distance of the obstructing objects from the wearer, and based on typical scenarios, assume that the obstructing objects are closer to the wearer than the target.”)
Claim 12
The same teachings and rationales in claim 6 are applicable to claim 12.
Claim 13
The same teachings and rationales in claim 7 are applicable to claim 13
Claim 18

Claim 19
The same teachings and rationales in claim 7 are applicable to claim 19
Claim 24
The same teachings and rationales in claim 6 are applicable to claim 24.
Claim 25
The same teachings and rationales in claim 7 are applicable to claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/RYAN M GRAY/Primary Examiner, Art Unit 2611